      Case 8:13-cr-00204-DKC Document 261 Filed 01/19/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                   :
UNITED STATES OF AMERICA
                                   :

     v.                            :   Criminal No. DKC 13-0204-3

                                   :
JEFFREY BERRY
                                   :

                    MEMORANDUM OPINION AND ORDER

     Mr. Berry filed letters requesting the appointment of counsel

to help him file a compassionate release motion.          (ECF Nos. 251,

258, and 260).    He reports his apprehension that he may contract

the COVID-19 virus and notes that he is highly susceptible because

of his age, race, and underlying medical conditions.

     Assistant     Federal    Public     Defender     Derrow    submitted

correspondence to the court on August 11, 2020, advising that the

office of the Federal Public Defender will not be supplementing

Mr. Berry’s motion.       (ECF No. 256).       Mr. Berry subsequently

submitted a supplement on October 9, 2020 (ECF No. 258) and a

supplement on January 11, 2021 with related medical information to

support a motion for compassionate release (ECF No. 260).

     Mr. Berry is currently serving a 15 year sentence as a result

of his convictions for conspiracy to distribute and possession

with intent to distribute controlled substances and possession of

firearms after a felony conviction.      According to the BOP website,
         Case 8:13-cr-00204-DKC Document 261 Filed 01/19/21 Page 2 of 4



his current projected release date is February 4, 2026.                       For the

following reasons, Mr. Berry’s requests for the appointment of

counsel and for compassionate release will be denied.

     There        is   no    general    right       to   representation      in   post-

conviction proceedings.              There is likewise no statutory right to

the appointment of counsel in bringing a § 3582(c) motion.                        United

States     v.    Rodriguez,     Crim.     Action.        No.   2:10-CR-17,    2015   WL

13664966, at *2 (S.D. Tex. Aug. 20, 2015).                       In this case, Mr.

Berry’s requests for the appointment of counsel do not present a

complicated or unresolved legal question and the appointment of an

attorney would not have remedied the outcome.

     Ordinarily,            “[t]he    court     may      not   modify   a    term    of

imprisonment once it has been imposed.”                        18 U.S.C. § 3582(c)

(2018).         This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.       See id. § 3582(c)(1)(A).              Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners also to seek a sentencing reduction directly from the

Court.     The provision now provides, in relevant part, that:

           The court may not modify a term of imprisonment
     once it has been imposed except that:

                (1) in any case that—

           (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant after

                                                2
      Case 8:13-cr-00204-DKC Document 261 Filed 01/19/21 Page 3 of 4



     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term
     of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant
     such a reduction;

                           *       *      *

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission[.]

     The requirement to exhaust administrative remedies requires,

first, that the prisoner direct a request to the warden to bring

a motion on his behalf.        Whether a question of subject matter

jurisdictional    or   mandatory       claims   processing,   it   must   be

satisfied.    See, United States v. Alam, 960 F.3d 831, 832-35 (6th

Cir. 2020).    Mr. Berry’s supplement received January 11, 2021,

includes a copy of the warden’s denial of his request for reduction

in sentence. (ECF No. 260-1 p. 3).

     The seriousness of the offense conduct and his criminal

history are simply not offset by his medical condition, the current

COVID-19 public health situation, and his conduct while in prison.

The goals of punishment, deterrence, and protecting the public

would not be served by so drastic a sentence reduction.



                                          3
      Case 8:13-cr-00204-DKC Document 261 Filed 01/19/21 Page 4 of 4



     Accordingly, Mr. Berry’s requests for the appointment of

counsel and motion for compassionate release (ECF Nos. 251, 258,

and 260) BE, and the same hereby ARE, DENIED.



January 19, 2021                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                       4
